COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                               §
 READYONE INDUSTRIES, INC.,
                                                §               No. 08-14-00135-CV
                   Appellant,
                                                §                  Appeal from the
 v.
                                                §            County Court at Law No. 5
 ROBERT CASILLAS,
                                                §             of El Paso County, Texas
                   Appellee.
                                                §              (TC# 2013-DCV-3700)

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

order denying the motion to compel arbitration. We therefore reverse the judgment of the court

below and remand the cause to the trial court for further proceedings consistent with this opinion.

We further order that Appellant recover from Appellee all costs of this appeal, for which let

execution issue. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 18TH DAY OF DECEMBER, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Chew, C.J. (Senior Judge)
Chew, C.J., (Senior Judge), sitting by assignment, Concurring